United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 97-3042
                                   ___________

Wayne Stufflebean,                    *
                                      *
            Appellant,                *
                                      *
      v.                              *
                                      * Appeal from the United States
David White; Medical Staff; Missouri * District Court for the
Department of Corrections; Cindy      * Western District of Missouri.
Schupp; Barbara Lewis; Debora         *
Steinman; Barbara Daitral; Lisa       *
Wieberg,                              *
                                      *
            Appellees.                * [UNPUBLISHED]
                                 ___________

                          Submitted: April 30, 1998
                              Filed: May 5, 1998
                                  ___________

Before FAGG, BEAM, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

     Wayne Stufflebean appeals from the district court&s1 adverse grant of summary
judgment in his 42 U.S.C § 1983 action claiming Eighth Amendment violations. After



      1
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
William A. Knox, United States Magistrate Judge for the Western District of Missouri.
reviewing the record and the parties& submissions on appeal, we conclude that summary
judgment was proper and that Stufflebean&s other arguments are meritless. We also
deny Stufflebean&s pending motions filed with this court. Accordingly, we affirm the
judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-